Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered November 26, 2012. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree, *1616burglary in the first degree, burglary in the second degree, criminal possession of a weapon in the second degree (two counts) and conspiracy in the fourth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of, inter alia, robbery in the first degree (Penal Law § 160.15 [4]) and burglary in the first degree (§ 140.30 [4]) in connection with a home invasion during which four men were engaged in a standoff with police for approximately six hours. Defendant failed to move to withdraw his plea or to vacate the judgment of conviction, and he therefore failed to preserve for our review his contention that his plea to the indictment was not knowing and voluntary (see People v Brinson, 130 AD3d 1493, 1493 [2015], lv denied 26 NY3d 965 [2015]). In any event, we conclude that defendant’s contention is without merit (see id.).
Present—Smith, J.P., Peradotto, Nemoyer, Curran and Scudder, JJ.